UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2015 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-37377 CODE REBEL CORPORATION (Exact name of registrant as specified in its charter) Delaware 46-4825060 (State or other jurisdiction of incorporation) (I.R.S. Employer Identification No.) 77 Ho’okele Street, Suite 102 Kahului, Hawaii (Address of principal executive offices) (Zip Code) (808) 871-6496 Registrant’s telephone number, including area code Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” inRule 12b-2 of the Exchange Act (Check one). Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrantis ashell company (as defined in Rule 12b-2 of the Exchange Act). Yes o Nox As of September 30, 2015, 13,354,225 shares of the registrant’s Common Stock, par value $0.0001 per share, were outstanding. CODE REBEL CORPORATION Quarterly Report on Form 10-Q For the Three Months Ended September 30, 2015 INDEX Page No. Part I – Financial Information Item 1. Financial Statements 1 Condensed Consolidated Balance Sheets 1 Condensed Consolidated Statements of Operations 2 Condensed Consolidated Statements of Stockholders’ Equity (Deficit) 3 Condensed Consolidated Statements of Cash Flows 4 Notes toUnaudited Condensed Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures about Market Risk 21 Item 4. Controls and Procedures 21 Part II – Other Information Item 1 Legal Proceedings 22 Item 1A. Risk Factors 22 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 3. Defaults Upon Senior Securities 22 Item 4. Mine Safety Disclosures 22 Item 5. Other Information 22 Item 6. Exhibits 23 -i- Table of Contents PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS CODE REBEL CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS ASSETS September 30, 2015 (Unaudited) December 31, 2014 CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable Deposit and prepaid expense TOTAL CURRENT ASSETS Intangible assets, net Property and equipment,net - Goodwill - TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS'EQUITY (DEFICIT) CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Accounts payable to related party - Income tax payable - Interest payable - Warrant liabilities - Convertible notes payable, net - Payable to related party TOTAL CURRENT LIABILITIES LONG TERM LIABILITIES Line of credit - Convertible notes payable, net - TOTAL NON-CURRENT LIABILITIES - TOTAL LIABILITIES STOCKHOLDERS' EQUITY (DEFICIT) Common Stock, $0.0001 par value, 20,000,000 shares authorized, 13,354,225 and 10,000,000 shares issued and outstanding as of September 30, 2015 and December 31, 2014, respectively Additional paid-in capital Accumulated deficit ) ) TOTAL STOCKHOLDERS' EQUITY (DEFICIT) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ $ The accompanying notes are an integral part of the unaudited condensed consolidated financial statements -1- Table of Contents CODE REBEL CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE AND NINE MONTH PERIODS ENDED SEPTEMBER 30, 2 (UNAUDITED) Three Months Ended Nine Months Ended September 30, 2015 September 30, 2014 September 30, 2015 September 30, 2014 Net Revenues $ Cost of revenues Gross profit (loss) ) Operating Expenses: Depreciation and amortization expense Advertising and promotion Professional expenses General and administration expenses Total operating expenses Loss from operations ) Other Expenses: Interest expense Amortization of debt discount - Total Other Expense Loss before income taxes ) Provision for income taxes - Net loss $ ) $ ) $ ) $ ) Net loss per share Basic and Diluted: $ ) $ ) $ ) $ ) Weighted average number of shares used in computing basic and diluted net loss per share: Basic Diluted The accompanying notes are an integral part of the unaudited condensed consolidated financial statements -2- Table of Contents CODE REBEL CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY (DEFICIT) (UNAUDITED) Total Stockholders' Equity (Deficit) Additional Paid in Capital Accumulated Deficit Common Stock Shares Amount Balance as ofJanuary 1, 2014 (Reorganization date) $ $ $ ) $ ) Net loss for the year ended December 31, 2014 - - - ) ) Balance as of December 31, 2014 ) ) Shares issued on note conversion - Sale of common stock in initial public offering, net of expenses - Reclassification of warrant liabilities - - - Stock based compensation - - Stock issued for acquisition of subsidiary 67 - Net loss for the nine month period ended September 30, 2015 - - - ) ) Balance as of September 30, 2015 $ $ $ ) $ The accompanying notes are an integral part of the unaudited condensed consolidated financial statements -3- Table of Contents CODE REBEL CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS PERIOD ENDED SEPTEMBER 30, 2 (UNAUDITED) September 30, 2015 September 30, 2014 Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Interest from discount on debt Stock based compensation - (Increase) decrease in current assets: Accounts receivable ) ) Deposit and prepaid expense ) ) Increase (decrease) in current liabilities: Accounts payable and accrued expenses ) Accrued interest Net cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES Cash acquired upon reorganization Cash paid on acquisition ) - Purchase of property, plant and equipment ) - Net cash (used in) provided by investing activities ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from sale of common stock from the IPO - IPO costs ) - Proceeds from issuance of notes payable Repayment to related party, net ) ) Repayment of line of credit, net ) ) Net cash provided by financing activities Net increase in cash and cash equivalents Cash and cash equivalents, at the beginning of the period - Cash and cash equivalents, at the end of the period $ $ SUPPLEMENTAL DISCLOSURES: Cash paid during the year for: Income tax payments $
